Appeal by defendant from a judgment of the County Court, Dutchess County (Ritter, J.), rendered March 26, 1981, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The defense was predicated on the lack of intent to commit murder. Here, where the photographs of the deceased victim were offered to prove defendant’s intent to commit murder and disprove the defense of justification, their admission into evi*197dence was proper (see, People v Pobliner, 32 NY2d 356, cert denied 416 US 905).
We have considered defendant’s other contentions and find them to be either unpreserved for review or without merit. Mollen, P. J., Titone, O’Connor and Rubin, JJ., concur.